UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

SWAZETTE SIMMONDS,

                                 Plaintiff,       6:19-CV-1319
                                                  (DNH/ML)
         -v-


ROBERTO LONGO, doing business as
Longo Auto Sales & Service LLC,

                         Defendant.
--------------------------------

APPEARANCES:

SWAZETTE SIMMONDS
Plaintiff pro se
149 Campbell Avenue
Yorkville, NY 13495

DAVID N. HURD
United States District Judge


                                 DECISION and ORDER

         Pro se plaintiff Swazette Simmonds brought this civil action against defendant

Roberto Longo, doing business as Longo Auto Sales & Service LLC. On March 11, 2020,

the Honorable Miroslav Lovric, United States Magistrate Judge, advised by Report-

Recommendation that plaintiff's Complaint be dismissed with leave to replead. No objections

to the Report-Recommendation have been filed.

         Based upon a careful review of the entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.

§ 636(b)(1).
          Therefore, it is

          ORDERED that

          1. Plaintiff's Complaint is DISMISSED with leave to replead;

          2. Plaintiff is provided an opportunity to amend her Complaint within thirty (30)

days of the date of this Decision and Order to correct the deficiencies identified in the Report-

Recommendation;

          3. If plaintiff timely files an Amended Complaint within thirty (30) days of the date of

this Decision and Order, the file be forwarded to United States Magistrate Miroslav Lovric for

further review1; and

          4. If plaintiff fails to file an Amended Complaint within thirty (30) days of the date of

this Decision and Order, the Complaint be dismissed in its entirety without further order.

          IT IS SO ORDERED.




Dated: April 2, 2020
       Utica, New York.




          1
             If plaintiff wishes to proceed with this action and files an Amended Complaint, she must either
  (I) pay the $400.00 filing fee, or (ii) submit a renewed IFP application detailing her current financial
  condition within thirty (30) days from the date of the filing of this Decision and Order. Failure to comply
  with this directive will result in the issuance of a Report and Recommendation to the undersigned that the
  action be dismissed.

                                                    -2-
